DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 8; the method of claim 7.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Fukumatsu (US 2011/037062) teaches an organic electroluminescent device comprising at least a light-emitting layer and an electron-transporting layer disposed between an anode and a cathode facing each other wherein the electron-transporting layer consists of two layers, namely, a first electron-transporting layer and a second electron-transporting layer, the first electron-transporting layer and the second electron-transporting layer are arranged sequentially in this order from the light-emitting layer side to the cathode side, and the first electron-transporting layer contains a compound represented by the following general formula (1) (paragraph 9). Formula (1) can be represented by A-1 (paragraph 28):

    PNG
    media_image1.png
    308
    342
    media_image1.png
    Greyscale

	A-1 reads on applicants’ formula (1) wherein a-c =0; Z= N-Ar2, Ar2 = pyridine; L = single bond; X = N; Y = phenyl. The first electron-transporting layer and the second electron-transporting layer are arranged sequentially in this order from the light-emitting layer side to the cathode side-interpreted as first electron-transporting layer adjacent to light emitting layer; the second electron-transporting layer contains quinolinol-based metal complex (paragraph 18) or Liq (lithium quinolinol complex) (paragraph 29).
	The first electron-transporting layer contains a compound represented by the following general formula (1) (A-1).
Fukumatsu fails to teach A-1 and a donor in the second electron-transporting layer as required by independent claim 1.
Fukumatsu fails to teach A-1 in the light emitting layer as a host as required by independent claim 8.
Claims 1-8 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786